         Case 1:19-cv-08234-CM Document 12-1 Filed 03/04/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK




 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

                           V.

 E. HERBERT HAFEN,

                                      Defendant.


                                                                       _,.,., ....,..,.    __.....,
                                                                                                      .,.~~-~
                                                                                          ..~•-..._,,__.._ ... ...____ .,.
                                                                                                                    ,




             FINAL JUDGMENT AS TO DEFENDANT E. HERBERT HAFEN

       The Securities and Exchange Commission having filed a Complaint and Defendant E.

Herbert Hafen having entered a general appearance; consented to the Court's jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment;

waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:


                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule IOb-5

promulgated thereunder [ 17 C.F .R. § 240.1 Ob-?], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchas~ or sale of any security:

       (a)     to employ ani device, scheme, or artifice to defraud;
         Case 1:19-cv-08234-CM Document 12-1 Filed 03/04/20 Page 2 of 4



        (b)    to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from, directly or indirectly, in connection with the purchase

or sale of any security, by the use of any means or instrumentality of interstate commerce, or of

the mails, or of any facility of any national securities exchange:

               A. Employing any.device, scheme or artifice to defraud any client or prospective

                   client; or

               B. Engaging in any transactions, practices, or courses of business which operate

                   as a fraud or deceit upon any client or prospective client;

in violation of Sections 206( I) and 206(2) of the Advisers Act of 1940 (" Advisers Act") [ 15

U.S.C. §§ 80b-6(1) & (2)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who



                                                  2
         Case 1:19-cv-08234-CM Document 12-1 Filed 03/04/20 Page 3 of 4



receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                III.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that based upon the

criminal sanctions imposed against Defendant in the parallel criminal case, United States v.

Hafen, Crim. No. 19 CR. 637 (ACH) (S.D.N.Y.), the Court is not ordering Defendant to pay a

civil penalty. If at any time following the entry of the Final Judgment the Commission obtains

information indicating that Defendant knowingly provided materially false or misleading

information or materials to the Commission or in a related proceeding, the Commission may, at

its sole discretion and without prior notice to the Defendant, petition the Court for an order

requiring Defendant to pay a civil penalty. In connection with any such petition and at any

hearing held on such a motion: (a) Defendant will be precluded from arguing that he did not

violate the federal securities laws as alleged in the Complaint; (b) Defendant may not challenge

the validity of the Judgment, this Consent, or any related undertakings; and (c) the Complaint's

allegations against Defendant, solely for the purposes of such motion, shall be accepted as and

deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the

basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence without regard to the standards for summary judgment contained in Rule

56( c) of the Federal Rules of Civil Procedure. Under these circumstances, the parties may take

discovery, including discovery from appropriate non-parties.




                                                  3
         Case 1:19-cv-08234-CM Document 12-1 Filed 03/04/20 Page 4 of 4




                                                       IV.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.


                                                       V.


       IT IS FURTHER ORDERED, ADJUDGED                       ND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of e or        g the te   s ~ I Judgment.




                                                 4
